       Case 2:18-cv-09439-JAK-AS Document 76 Filed 04/01/19 Page 1 of 18 Page ID #:810
UNITED STATES DISTRICT COURT
 CENTRAL DISTRIC7~F CALIFORNIA
       OFFICE OF THE CLERK
255 EAST TEMPLE STREET, ROOM 180
  LOS ANGELES, CALIFORNIA 90012

       OFFICIAL BUSINESS




                                                                                ,~



                                                              1 ~ ~~`~




                                     r~,
                                       -r
                          ~~          ~~~
                                        ~~~~
                         ~ `'
                           ,~   _~    .~~~
                                        n
Case 2:18-cv-09439-JAK-AS Document 76 Filed 04/01/19 Page 2 of 18 Page ID #:811


Case: 2:18cv9939   Doc: 64




Melba Jean Spencer
11111 Jefferson Boulevard
Culver City, CA 90230
Case 2:18-cv-09439-JAK-AS Document 76 Filed 04/01/19 Page 3 of 18 Page ID #:812


  MIlVIE-Version:l.0 From:cacd_ecfinail@cacd.uscourts.gov To:ecfnef@cacd.uscourts.gov
  Message-Id:<27273387@cacd.uscourts.gov>Subject:Activity in Case 2:18-cv-09439-JAK-AS Melba
  Jean Spencer v. Advance Mortgage Corporation, et al Motion for Entry of Default Content-Type:
  text/html

  This is an automatic e-mail message generated by the CM/ECF system. Please DO NOT
  RESPOND to this e-mail because the mail box is unattended.
  ***NOTE TO PUBLIC ACCESS USERS*** Judicial Conference of the United States policy
  permits attorneys of record and parties in a case (including pro se litigants) to receive one free
  electronic copy of all documents filed electronically, if receipt is required by law or directed by
  the filer. PACER access fees apply to all other users. To avoid later charges, download a copy of
  each document during this first viewing. However,if the referenced document is a transcript, the
  free copy and 30 page limit do not apply.

                               UNITED STATES DISTRICT COURT

                              CENTRAL DISTRICT OF CALIFORNIA

  Notice of Electronic Filing
  The following transaction was entered on 3/13/2019 at 9:25 AM PDT and filed on 3/11/2019

    Case Name:              Melba Jean Spencer v. Advance Mortgage Corporation, et al

    Case Number:            2:18-cv-09439-JAK-AS

   Filer:                   Melba Jean Spencer

   Document Number: 0


  Docket Text:
  REQUEST for Entry of Default against Defendants AMCO Service Corporation, Advance
  Mortgage Corporation,Sam Chandra,and Western Progressive, LLC filed by Plaintiff Melba
  Jean Spencer.(yl)

  2:18-cv-09439-JAK-AS Notice has been electronically mailed to:
  Elaine Yang eyang@wedgewood-inc.com, dmarcus@wedgewood-inc.com
  Jeremy Tsvi Katz jtk@severson.com,jmc@severson.com,ljt@severson.com, spv@severson.com
  Julie Ann Choi jchoi@wedgewood-inc.com, aguisinger@wedgewood-inc.com,
  dmazcus@wedgewood-inc.com
  Seth Philip Cox scox@wedgewood-inc.com, dmarcus@wedgewood-inc.com
  2:18-cv-09439-JAK-AS Notice has been delivered by First Class U. S. Mail or by other means
  BY THE FILER to
  Melba Jean Spencer
  11111 Jefferson Boulevard
  Culver City, CA 90230

  The following documents) are associated with this transaction:
Case 2:18-cv-09439-JAK-AS Document 76 Filed 04/01/19 Page 4 of 18 Page ID #:813


   Document.description:Main Document
    Original filename:C:~fakepath~I.A18CV09439JAK-APP.pdf
   Electronic document Stamp:
   [STAMP cacdStamp_ID=1020290914 [Date=3/13/2019][FileNumber--27273385-0
   ][380abce95287900b901c62e1b9e2a8e5375e974fc20125482089cOfd1112e899119
   4666b90844e084f34d556b3bfl9e2a2cOf3517d774cd1f9dbb102000c32ee1]]
 Case 2:18-cv-09439-JAK-AS Document 76 Filed 04/01/19 Page 5 of 18 Page ID #:814


                                                                                                               ~I~^D

  1    S~'IY.rr             l`►\G\ ~~_1    ~l111     (Full Name)

 2     ~ ~ (~ ~    7C ~~~' 4 B11 ~bU~r'Vr'~ ~ (Address Line 1)


       t _v       Y G FV           ~j1,d.~i~nfnu]t (Address Line 2)
       M7N~cacern          w~N,au.~ }ic v~g.
                                                                                                                    . _. :_i
 4                                                   (Phone Number)

 5                                        in Pro Per
      (indicate Plaintiff or Defendanq
 6
 7
 8                                        UNITED STATES DISTRICT COURT
 9                                       CENTRAL DISTRICT OF CALIFORNIA
10
      ~            ~~+~ Mel ~n ~~nn ,                                     Case No.: ~a ~v «3 oq u3q ~~~ ~ s k
11
12                         Plaintiff,
                                                                          APPLICATION FOR ENTRY OF
13    ~+~~N~'s ~~coec~c'b~¢~OrI.T roe.,                                   DEFAULT AGAINST:
      w~c o se~v    W`.r~                   ou
14 ~aa i..a~n see~riuNa < < r,                                            A >>vAn~rc rAoo ZA„a.~G r~~.porl4r~ oN
      D~1cG P~~hacs o '[L Ll. G
      Sri ..~ ra~tANn f~ r~                                               AMC         ~~Q.-VIC.~ [~QpflrlaT~~~
15
16     LAu~ oF~c F aF S~~► CNo,uc~►.,p~p~

17 1rJ~e ~,,-Icr~J ~r~m             ~r lc~~                               s~~s~r.~ ~vnc css ~~G , L~ [,

Ig    f?~ t v i!t ~Q.t.NL S                         ,
      OOGS 1— ~ 0
19                         Defendant(s).

20
21                To the Clerk of the United States District Court for the Central District of
22
      California:
23
24                As provided by Rule 55 of the Federal Rules of Civil Procedure, Plaintiff
25
      (your name) ~~nttr ~~c~ br.~ :~rnl~                                                  requests that the Clerk enter
26
27    the default of the following Defendants) for failure to plead or otherwise defend

28    against this action in a timely manner:

        Revised.• August 2011
        Prepnred by Public Counsel                              Page Number

                                                        Application for Entry of DeFault
  Case 2:18-cv-09439-JAK-AS Document 76 Filed 04/01/19 Page 6 of 18 Page ID #:815




   1. Name of Defendant:
  2            1) As evidenced by the proof of service on file with this Court, the above-
  3
        named Defendant was served pursuant to Rule 4 of the Federal Rules of Civil
  a
  5 Procedure on             m- ~.~,~ l t ~ i ~{ l t d .
  6
               2) The applicable time limit for the above-named Defendant to appear or
  7
  8     otherwise respond to this action expired on (date) 12' 15 ~ t Q,
  9
 10
        Name of Defendant:
11
 12            1) As evidenced by the proof of service on file with this Court, the above-
13
        named Defendant was served pursuant to Rule 4 of the Federal Rules of Civil
14
15 Procedure ~                  er rtilorv(-    i ~ ` ~ U 1 t.g
16
               2) The applicable time limit for the above-named Defendant to appear or
17
18      otherwise respond to this action expired on (date)                  1 Z ~ ~ 5 ~ 1~
19
20
        Name of Defendant:
21
22            1) As evidenced by the proof of service on file with this Court, the above-
23
        named Defendant was served pursuant to Rule 4 of the Federal Rules of Civil
24
25 Procedure on             ~~ lt ~.j ~{~4;
26            2) The applicable time limit for the above-named Defendant to appear or
27
        otherwise respond to this action expired on (date) t 2 ~ ~,~ ~ ti Qom_.
~► :~

                                                     2
                                                 Page Number

                                         Application for Entry of Default
  Case 2:18-cv-09439-JAK-AS Document 76 Filed 04/01/19 Page 7 of 18 Page ID #:816




 1     Name of Defendant: ~1 ~~k-Y'n             ~rO4r                      ~L
 2            1)As evidenced by the proof of service on file with this Court, the above-
 3
       ~ named Defendant was served pursuant to Rule 4 of the Federal Rules of Civil
 4
 5 Procedure on (date) 1 t ~ t L1 ~ t 4,
 6
              2)The applicable time limit for the above-named Defendant to appear or
 7
 8 otherwise respond to this action expired on (date) 1z~ ~ S( t Q~
 9
10
       Name of Defendant:
11
12            1)As evidenced by the proof of service on file with this Court, the above-
13
       named'Def~dant was served pursuant to Rule 4 of the Federal Rules of Civil
14
15 Procedure on (date)            ~~
                                            ~`
16
             2)The applicable time limit for the abo                  med Defendant to appear or
17
18 otherwise respond to this action expired on (date)
19 ~
20
       Name of Defendant:
21
22        ~~-~s evidenced by the proof of service on file with this Court, the above-
23
       named Defendant was ~s t~      ursuant to Rule 4 of the Federal Rules of Civil
24
25 Procedure on (date)                               ''
26           2} The applicable time limit for the above-named Defen                   appear or
27
       .otherwise respond to this action expired on (date)
28

                                                  3
                                               Page Number

                                       Application for Entry of Default
 Case 2:18-cv-09439-JAK-AS Document 76 Filed 04/01/19 Page 8 of 18 Page ID #:817




 1       The above-named Defendants have failed to plead or otherwise respond to
 2 the complaint.
 3       This request is based on the attached Declaration of Plaintiff.
 4
 5 DATED:     31 ~ I / t Q                   Respectfully submitted,
 6
                                                     /irt ~21
 7                                                                              r .J
                                            cs~r~>
 8
                                              gc~r-.i,~rr     M.~~ bh   ~cAaU
                                            (priAt name)
 9
10                                          Plaintiff in Pro Per
11
12
13
14
15
~~
17
18
19
20
21
22
23
24
25
26
27
~:~


                                         Page Number

                                 Application for Entry of Default
  Case 2:18-cv-09439-JAK-AS Document 76 Filed 04/01/19 Page 9 of 18 Page ID #:818




 1                             DECLARATION OF PLAINTIFF
 2 I,(narrce) .~a~P,f I~,c~ ba~ ~ax..r~                 ,declare as follows:
 3
          i.  I am the Plaintiff in this action. If called as a witness, I could and
 4
 5 I would competently testify thereto.
 6
            2.     Defendant(name) l~t~vr~tc,~M~-~nr,~c ~~~alw►.+was served pursuant
 7
 8 to Rule 4 of the Federal Rules of Civil Procedure on `'~ `~'"'~~i1
 9 as evidenced by the proof of service on file with this
                                                          Court.
10
          3.   Under Rule 12, Defendant (name) /~p~c,n~c,~ Nlo~laaac 1 ~xi,u, was
11
12 required to plead or otherwise respond to the complaint by °~ °i~12 ~ ~S~ 1 ~b
13
   The time to plead or otherwise respond to the complaint has not been extended by
14
15    any agreement of the parties or any order of the Court.
16
            4.    Defendant (name) ~~r,~,e, ~,o~                        tr.t,~►,has failed to serve or
17                                                                      ~J
~: file a pleading or otherwise respond to the complaint. The applicable time limit
19 responding to the complaint has expired.
20
         5.    Defendant (name) A                                  c            is not a minor or
21
22 IC an incompetent person.
23
            6.    Defendant (name) -I~ dvn~Po,           M ~-aa~,[~~r           is not currently in
24
25 the military service, and therefore the Servicemembers Civit Relief Act does not
26 apply.
27
~:~


                                             Pctge Number

                                        Declaration of Plaintiff
 Case 2:18-cv-09439-JAK-AS Document 76 Filed 04/01/19 Page 10 of 18 Page ID #:819




       (If you are trying to defaiclt m~~ltiple Defendants, yoc~ should make a copy ofthis page andfill it
  1
                                              outfor each Defendant.)
 2
               9~#1. Defendant(name) {~r~lty `x~~hcX, c.or~b,ru,ho,^yvas served pursuant
 3
      ~ to Rule 4 of the Federal Rules of Civil Procedure on                  o~ O~b:,u F 1 ~,
                                                                                             ~~ti ~,
 5
      as evidenced by the proof of service on file with this Court.
 6
 7             9~#~. Under Rule 12, Defendant(name) A~n~cp                Scr v ~ c,L Cur~oi0~ho~was
 8    required to plead or otherwise respond to the complaint by °r ~'~~--~ t5`1 ~._
 9
      Tl1e time to plead or otherwise respond to the complaint has not been extended by
10
11    any agreement of the~parties or any order of the Court.
12
               ~#~. Defendant(name) ~c ~M,~O                 ~rX~ ~ c ~ ~iJc~uh~as failed to serve or
13
14 file a pleading or otherwise respond to the complaint. The applicable time limit
15    responding to the complaint has expired.
16
             9~#~a. Defendant(name) ~~,,~~p~~y~tf ~OrY}orahc)('1                   is not a minor or
17
18 ~ an incompetent person.
19
             9~#~. Defendant(name) QM.Lp SCXV ~C~                         (Jp;U.h,~f~"is not currently in
20
21    the military service, and therefore the Servicemembers Civil Relief Act does not
22
      apply.
23
24 //
25 //
26
   //
27
~:~ //

                                                      2
                                                   Page Number

                                              Declaration of Plaintiff
 Case 2:18-cv-09439-JAK-AS Document 76 Filed 04/01/19 Page 11 of 18 Page ID #:820




        (If yoLr are trying to default ma~ltiple Defendants, y~ocr shoccld make a copy of this page andfrll i
 1 '
                                               Dirtfor each Defendant.)
 2
                  q~#~2 Defendant(name) ~n~                 Cha.x,dra                was served pursuant
 3,
                                                                            or about
 4 '~ to Rule 4 of the Federal Rules of Civil Procedure on                          1 I ~ l4 ~ t ~
 5
       as evidenced by the proof of service on file with this Court.
 6
 7                q~#~. Under Rule 12, Defendant(name) ~a~m ~.~r1 A~rc~                                was
 8     required to plead or otherwise respond to the complaint by ar °`~'Q''`~ Z`IS l
 9
       The time to plead or otherwise respond to the complaint has nol been extended by
IO
11     any agreement of the parties or any order of the Court.
12
                  9~#~`{ Defendant (rianae) ~a.xY1           GInC~hdr~-~            has failed to serve or
13
14 ~ file a pleading or otherwise respond to the complaint. The applicable time limit
15     responding to the complaint has expired.
16
                  q#~5. Defendant (rzarne)       SU,m          ~ C~1 U-r C.~ Y~l.      is not a minor or
17
18     an incompetent person.
19
                  9~# 1~0. Defendant (raczrne)     5~-~'► ~h~d'r U-                    is not currently in
20
21     the military service, and therefore the Servicemembers Civil Relief Act does not
22
      '~ apply.
23
24     //

25     //
26
       fi
27
28     //


                                                      Page N~rn,Ge,-

                                                 Declaration of P►ain~iff
 Case 2:18-cv-09439-JAK-AS Document 76 Filed 04/01/19 Page 12 of 18 Page ID #:821




        (If you are tr~~ing to defai.ilt multiple Defendants, you shoacld make a copy ofthis page gradfill it
 1
                                                outfor each Defendant.)
 2
               9~#~~ Defendant(name) ~r~ics~rn ~rodressiv~ ~l.C, was served pursuant
 3
                                                                           or a..~eo'.~-
 4 to Rule 4 of the Federal Rules of Civil Procedure on                               i ~ ~l y ~ l ~b       ,
 5
       as evidenced by the proof of service on file with this Court.
 1
 C
 7             q~#1~ Under Rule 12, Defendant(name) W cslzx~n ~1 t ~Q ~csSi~G was

 8 required to plead or otherwise respond to the complaint by °~ ~~(t
                                                                         S ~ 1$
 9
   The time to plead or otherwise respond to the complaint has not been extended by
10
11     any agreement of the parties or any order of the Court.
12
               q~#1~1. Defendant (rza~rie) WcSlzrn ~roAYcsS~Vcl~,~. has failed to serve or
13
14 file a pleading or otherwise respond to the complaint. The applicable time limit
15    responding to the complaint has expired.
16
               ~# ?1) Defendant(name)~I~,{e.              rn ~~t~~cssi~e- ~ ~-~ is not a minor or
17
18 an incompetent person.
19
               y~~ 2~. Defendant(name) ~esFcr'n ~f'ogresS~vc U,Cis not currently in
20
21    the military service, and therefore the Serv~icemembers Civil Relief Act does not

~~    apply.
23
24 ~~
25 /~
26
     ~ ff
27
28 //


                                                     PuRe,Nionber


                                                Declaration of Plaintiff
 Case 2:18-cv-09439-JAK-AS Document 76 Filed 04/01/19 Page 13 of 18 Page ID #:822




 1         ~#~?2. I have attached to this declaration a true and correct copy of the

 2 proofs of service on file with this Court for the above-named Defendants.
 3
        I declare under penalty of perjury that the foregoing is true and correct.
 4
 5         Executed on    _3r i ~ ~ ~ q                    ,in Los n~,~~ ~~s~ C,~I ~ Corr,~ c+~.
                               (date of signing)                             (city, state of sawning)
 6
 7
                                                     cs~~~
 8
                                                     S~~hc,~r MGM lam                 1ca.~1
 9                                                  (pri     mine)


10                                                  Plaintiff in Pro Per
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                   Puge Ntunber

                                            Declaration of Plaintiff
     Case 2:18-cv-09439-JAK-AS Document 76 Filed 04/01/19 Page 14 of 18 Page ID #:823

        Spencer, Melba Jean, civilian
      „ HeiIto MELBA JEAN WHITE,E-state
        1 1111 Jefferson Boulevard                                                                 F
        Culver City. Nation California exempt                                                       ~L~D
        Non-Domestic without the u.s.
        All correspondence required by mail
                                                                                     Z~/~HQ~,2b P
                                                                                                               -
                                                                   CAUSE NO.~ ~ ~~.~ ~ v ~4~~~3—
                                                                                              Ja k..                     Asp


                  UNITED FEDERAL COURT LOS ANGELES CO~~


Spencer, Melba Jean, a civilian invoking due process                  C.R.I.S. #
                                                                      Parcel # 5064003017
               Petitioner
V.

r1DVAtiCE DZORTGAGE CORPOR3TI0~?
~I~iCO SERVICE CORPORATIO\
OC~~i~'E` LOA\ SERVICI~iTGLLC                                                   Special Cause
DUItiE PARTNERS II, LLC
SA~i CI-L~\DR.A
L_~Vi~' OFFICE OF S.~1~1 CH~►NDRA, APC                        Civilian Right INVOKE EQUITY
Vv'ESTERN PROGRESSI~%E, LLC                                   CONFIDENTIAL —SPECIAL CAUSE
Oli~-ia Re~-es
Does 1 through 10
                                                                          _~~!! titre pro~e.r.r of Rsg{~t.; to;~rne~zd
                Respondents


                                  AFFIDVAIT OF SERVICE

        _-ABOVE Sl`YLED RESPO\DEi\T'S :~'~iD ALL OTHERS ~~`HO~i IT ~L:~~' COi~10ERI~:


~'OL' .ARE HEREBY' \TOTIFIED of dle institution of this l~ction b~- Petitioner against `ou seeking to take
Petitioner: Land Patent Tide on the follo~c7ng propene in Los _~ngeles Countc-:


     r `'PETITIOti"
       LIS PENDE~ S
       PROOF ~F SERZ'ICr.




                                          Affidavit of Certificate of Service

                                                                        Lis ►w ~s:auiali~I~~.'~~lf/~l
     Case 2:18-cv-09439-JAK-AS Document 76 Filed 04/01/19 Page 15 of 18 Page ID #:824

11us is to certify that a cope of the foregoing "PE'I'ITIO~i;" Lis Pendant; proof of service served on:

CO          OF.LOS ANG            S
Countg o        ~ strati      enter
500 Vest Temp           et, Room 3~8
Los Angeles, C ~ o ~ 90012]
hi n,;//co •,~nrotl,o; Via_ tes.0
i



 .DVANCE MORTGAGE CORPORATIQN(FTB SUSPENDED)

   ~e~.vvf~-- ~ sQ'r'~ n~ S Ca,l ~ fyr nf~ 4 a t~ `7U
                                                                               70~ ~~vvoaoo~ ~139588~
                                                                                                                                       enar~
AMCO SERVICE CORPORATION(FTB SUSPENDED)


 ~~~~ Q
                                                ~7Ul~ 117U0 UU(~!1[S Ub-3~~                                        C..M ~
OCWEN LOAN SERVICING LLC
c/o CSC-I.A~~'YERS I1_~COPORATLNG SERVICE
3~1 LIT"I'LE FAI.IS DRIVE
~~'IL~fINGTO~,~ DEI.AVG'~RE 19808 rir~~ ~ ~, 1 V V D U U D ~[l .~(,j9 a`r ~M ~


DUKE PARTNERS II, LLC
c/o COC7ENC~'GLOB?~L,IBC.
10 FSST 40'1~~~ ST 10~i~ I~`LOOR
~'E`~'PORK,NE~~'FORK 10016                 ~ o I ~ i ~ o ~ ov o l 1/ 395 yl lv           ~M !~



 LAS OFFICE OF SAM CHANDRA,APC
 SAM CHANDR.A
 %10 South ~1}~rde A~-enue #600          Uv ~ U v U l L J 3`7 J` ~(~ Z @. M1M 1~'
 ~ionro~-ia, California 91016   ~~~~ 4 ~


 ~~'ESTERN PROGRESSIVE,LLC
 Attention: Olivia Rei-es
 c/o CSC-L:~~~~RS I~COPOR~'I'I\G SERVICE
 ?~1 LIZ"ILE F_1I.I.S DRIVE
                                              v ~ po0 I !1 3°I 5 ~                             q          ~M f~
 ~~'ILI~iIVGTON DEL.A~~'=1RE 1980E !~v ~ 7
                                         '! v
  c7!~ v ~ l~ Rx.+.r~ S   i3au-[~~rarC~ S.u,~,~.t 210
  G ~i 3~'~' f3c~.cA           ~                 2t~'~~ Tor `?- t o00 odd ~ t r 5 U o~tC/~                         ~Y~( l~
    ~#,,~,vi,t~ n 5 ybcc~r~, La-!~ E-vrn ~ w ~
 _fit Los .ingeles, Los _ingele~ Counn- Galifomia on   ~~ i ~ I e g     X018, in a postage pre-paid Certified `Tail Return Receipt Pnor,R- \I:ul
 L'SP en~-elope.

                                                               7liird Part- neutral pam- fox ser~-ice and process only of pleading
Case 2:18-cv-09439-JAK-AS Document 76 Filed 04/01/19 Page 16 of 18 Page ID #:825
                            .-                      -
      ~' ..
      r~           _:
     -~ .

      ~ c«nnaa~r-~                                             11019
                          f3.45
                          a~s~.ae~                                  07
     '~
      ~ ❑~              a~w»   i
      0 0~                          : t—,-n.,rr~rT         P
           ❑ce~m~ea eau a~o,~eoa od~y s   ~ n ran               e

           ❑Ad,n s1~r~A~7c~ aeA~cry S




     '
      o s
      a $
                 ~~ f2.47
                          #$.b7
                                                        lil14/2~18

      rl       ~-;~ t~(~''~fi111~Z ~ t~;t,




                                                                          ru

                                                                         "~      I1DI    V~`r I~ g91~1l6~ ~»
                                                                         ~        ~~            ~ ~ 4~~ ~              ~_ ~:
                                                                         m c~"'~°"'an F~
                                                                                              S3.45                                        U~14
                                                                         ~ a                                                                  07
                                                                         ~                 ~~~~~
                                                                               ❑ rmnm ae~pt p~e~         s
                                                                          ~ ❑~                    ,                              ~ ~~~
                                                                          ~    ❑cmx~a tit, woeoar s          tr~ n~                      Mere
                                                                         ~     ❑~                       :—
                                                                               ❑~~                      Y6

                                                                         ~
                                                                         o ~~
                                                                           $                  32.47
                                                                         ~ Tam P         ~a                                      1 1/1 412015
                                                                                              8~ .b7
                                                                         ~ s~,r ro
                                                                         'a                               -~-`-'41~~~i     r~kL -'F~lw---~~~l1P~£i
                                                                                "'r'~, ~i~'oj: ofr~i '`~o:


                                                                                                                           ~ ;i 1fJl ~ a




                                                                         ~      I•
                                                                          c0                  ~

                                                                         ~      .SAI      k~          I~lC~ ~'A          x';70    " ` 'ry' ."
                                                                         '
                                                                         " s~`"~"~ F~ X3.45                                                aais
                                                                         ~ Extia    ~ ~sr~x a~ aaa~                                             47
                                                                               ❑aaa.or~wo                s
                                                                         ~ ❑Cart111eC Mal Re~4.fed D~iv~ray 5 f r~ nr.
                                                                         ~ ❑~            (~~                sue_          P~
                                                                         o ❑,~,sue.:              a         s          ~~ s
                                                                           Oaam e~m,a w            a ce~r s     '
                                                                         o           f2.26
                                                                         0 0~ rte,~a    -                                        11/!x/2018
                                                                         ~           f8.4b
                                                                         r-      ro                               ~


                                                                                                                                           tRL~'~C..
                                                                               ~,n~-~i ~c. ~~~r art                   i~:~~~1 L: ~ ~iC~_
Case 2:18-cv-09439-JAK-AS Document 76 Filed 04/01/19       Page
                                                 „ .. — ...—..
                                                     (tide
                                                                   17 R...,....
                                                               __. _..... of 18~o u~v
                                                                                  Page    ID #:826
                                                                                      ~unvvv~ng DBI't~i[tS:
        •A receipt (tl~fs Paton of the CertlBed Mlall IabeQ.   +tor an Nectranfc ~n reee~VC iee ara1al                 • A^ P~           awn of the Conned Nail labeA.              is an elacboNc ~a6im receipt, eee a reel
                                                                a~ociale for         nee.To teeeNe a dupAteY          • A tgWp~e itleru~ier Tor ypr rtiBllpbcg.
        ■ A udWe IOerttiAerforyo~r~IlAbce.                                                                                                                                          4~ocla~ for ats~'WICB. To 1CCaWe a duppcat
                                                                ~^~~~0S no eddtli and fee,P~~~                        ■ EleOhonk vettti~afbn Of delNery of
        ■ Fleebu~k vNttke9un Ot deilvecy or.:etta11PE@d                                                                                                        gt6ert~ptad         !~             for nD sOditlOnal he. DresmA 9Y
                                                                 USPS~-perked CadNad 61ai raefptb tl~e                   ~~l'•                                                     11SPS~-vo~nerkea Ce~mka rtau receipt m n
                                                                ~ ~sodaoe.                                            • A retail ddelArery (MdWi^P y,e r~p~y                       ~ 6eaod~e.
         ■ A fecad of dNkery'(Ndu01n9 M!e redpbM'o                                                                       s~gmluro) tliat is retaYied Dy Cie:Posdl
           e~9~►e) that la retained by th Postal Servke"        i~aklned deWarY aerMce. whkh Pronldes                                                               Sefvke'      - Acted deflrery savl~e, wMch pipyWe~
                                                                          mlhe eddy spedlled bq ~a~ a►                   fa a epectlled PerloE-                                    delyetymtlw ad~s~ apeGSed by name, o
           for a specMed Perbd.
                                                                 to fha sdGrassae`s aWia~d                            Lmporlant Reminders                                          b the a0dresseeb ~Uiodxed eo~nl.
         important eemrnderx                                   • noun slpmmre service, wMcn re~es tl~e               ■ 16u maY P~chase Certlfled MaA                            - Adult slyiehiro service, whltli regWres The
         ~ You may puret~ae Certlfled NIaN seMce with            ~Ignee Eo be at least 27 Yeas ~ ape (rot               Rrst-Class Mkil°,First-Class       seMce     xdtli         6lpnee  m he a21ea4t 2t years o1ape (na
           Rrst-doss McIP, Fret-Chass Package Smv~e'.            avalWble ffi rataAl.                                    a Prloriry MAN service.       ~0a Service',               eral~aWe at reta~.
           a  Rlaib  Maip    eeMce.                            - AAuR tlpistiae restrkled dellverY service, whkh     ■ Certlfled Mall earvice is nntavaAa6le                    - Adult sfp~Nre rsshkted Avery servke, whk
         ■ Car6fled M4~1 service is natavai~e6le for             iequlres the slYr~e to be at least 21 year of aye      Nrtemabonal mall.                       fa                ~eQWras the slgnx fi be at lea9t 21 years o} a~
           IMematlonel ioall.                                    end P          d~~Y m the addressee s~fied          ■ truurance coverage la nctavellable                              P~des delivery Eo tl~e addre~ee speclNe
         ■ Ireurance eove~epe Is notavalable far p~uchase        a!nam0. ar m tlu eddtessee's aulhmhEd agent                                                  for   urchase       ~
                                                                                                                                                                                  by
                                                                                                                        wftli CeRlfieO AAaA service. However,                         name, or Oo Cie addresee'a autlrorized egec
           with CerlKied AkaN sarvke. Howevar~ the   pwch~e      loot avellahle  ffi reteip.                            of CertlBed MaN serNce does rot ch the Pie                (nol available at rataH~.
           of Certllkd AAait seMca daea not change the       s To e~aura tlret your CetKfied Mail receipt fs           Insurance covaroge aulnmetically ~ ~                 • To eneiae tliat r Cmdfigd Aia~l r~Pt
            q~urance core~age a~rtometicalb included ~vlih     ~ypted a9.le~ proof of ma~np, n sMuk bear a                                                  Indutled vMh                       ~                          is
                                                                                                                     ■ ~~ Prrority Mail items.
           eerFafn Priority Aral Items.                        USPS 0~~ H Y~~Oka a posfimrk an                                                                                1SPSD~sh~tark It you would Wc~a poshnark ~
                                                                                                                               edditlonal lees and with a proper
         s fyr en ad6tbnal tees and wltli a proper             the Cartlfiad Mel recelDt D~ D             1~           endorsement on the mallplece, you may                   this Certified Ma9 racelpl. Pleage present
            erdorsemeM on the mallplece~ You may request       Certliled Mall fleet at a Post Ofi~ce for               the kAowlnp servlces~
                                                                                                                                                                   request    Cartltled Mall IEarii at a Post Oflke" fa your
           the fo~owkq senkes:                                 P~~~9. C you don't need a paslmark on Ws                  Realm fecelpt service, whlcA Drovides                D           AB K you donY neetl a postrneik
              ReUim reeeipt servke~ wltich Provides a rdcord   CeNAeA Mall rer~IDt de~h Cre barcoded PaUen               of delivery (hxdudlnp fhe reclplenYs a record        Certified Mall receipt delacA the barcoded on this
              of OeAvery OrcluCioO the tedRlant's slgnehue).   Of this label, eRnc C 10 th matlplece~ aPPb                                                      signaWre).    of Ws label, affix M to the mailplece.        portion
                                                                                                                                                                                                                     apply
              You can request a nardcapy rehim re~pt a an       evgoP~lePte.end deposit thmallpieea.                     Nectrank ~e,
                                                                                                                                                       ~ehun receipt a an aPProP~ato
                                                                                                                                                                                            po~age, eM deposit the meilpiece.
              elatrmk versWn. Far e herdoopy rehim receipt                                                               comdete PS Form 3811,~Oane~s ' ~~~PC
              compleu PS Form 3811, Domesde Retrm                                                                        Receiph attach PS Form 3811 m your
              Aeceip~ atlach PS Wrm 3811 to your mailpfec~ ~OR3NR:Sa+re Gds receipt forIreids                                                                     maARiece; INPONid41PC Sege this rt~eipt
                                                                                                                                                                                                               for ]m~v ~ecards.
                                                                                                                     6 Form .'~8~~ MM 2015 (RaverseJ PSN
         P8 Fmm.~B~~ ApN 2076 (Aovorae! P6N 7530-0E-0OD8047                                                                                                       7530-02~OG69067


                                                                                                                      Certified Mail service provides the following benefits:
                                                                                                                        Ars~t (tlus Pa11on m the Certified Mail labdl.           br an electronle re0cn rxeipt, see s remA
                                                                                                                      ■ A uoiWe kentlfiec for your malipleca.                    associate fora          ce. To receive a duDOrate
                                                                                                                      ■ Elac4oidc vedflcatian of de0vary a attempted             rewm ~eeeipt for ro aembonel tee, presentttii
                                                                                                                        delivery.                                               USPS~postrnarkeA CerGAed Mall recegt to tli
                                                                                                                      e A rewM o1 defi~ery pnchiding the reGpienYs              ~             ~~'
                                                                                                                        ~9~) that Ia remised by me aosw Sav~ce`               - ~rkmd delivery service, whkn piovldes
                                                                                                                        tar a spealMd period.                                    delMery 401pe addressee sPadfied by creme. a
                                                                                                                                                                                m the addressee's auUioAzeA aAeM.
                                                                                                                     Impo►tant Aeminders:                                     - Adult si~afirte service, whkh requires tAe
                                                                                                                     m Yau may purclwse Cerrified Mail serviee with              eipnee Eo be at least 21 years of age (not
                                                                                                                       Frst-Class Mail'. Frst-Class Package Service°~           avaltaDle at re~ali).
                                                                                                                       «Prbmy Main service.                                   - aeon sgnawre reso-keee ae+mery service, wnic
                                                                                                                     ■ Certllled IAail sorvke k trot avaHade for                 ~qulres the slgnee b be at lei21 years of a~
                                                                                                                       hitemetlonal mail                                        and provides delivery to the addressee speclfia
                                                                                                                     o Insurance coverage Is trot arallaWe for Purchase         by name, a m the aQdressee's autlwthed agar
                                                                                                                       rAth CeNfledMel servke. fWw~rer, the purchase            (mt ardllable at reQW~,
                                                                                                                       oT CertlOed Mail service does not change the         ■ To ensure tliat lrour Cemlletl AAail receipt Is
                                                                                                                       Durance coverage autematicalh inGuded wfCi            ~~as legal proof of mailinq~ It should beer
                                                                                                                       ceAefn PrioMy Mail items.                              USPS D~~ ff yoU vrould hke a postnark on
                                                                                                                     ■ Far an additlonal tee. and wRh e proper                this Certiiled MCI receipk Ple~e PrzseM your
                                                                                                                       endarsament on th malW~~~ 9a ~Y ~e4~                   CertlAeG Mall Itar et a Post Office^ hx
                                                                                                                       the fiEowing servl~es:                                 pospna~ldng. if you dont need a postrnuk on thi:
                                                                                                                       - Realm receipt servks, which provWes a r~~rd          CaNfiad Mail ceceApt detach the 6arcuAed Paba
                                                                                                                         d delivery Qnduding Ne reclpiertPs signah~re)•       of tlds libel, alfa M Go the mallpiece, eDDb
                                                                                                                         You ran request a hardmpy realm receipt a an         epp~opriafe ppstapa, and deposit ~a mailpfac~.
                                                                                                                         dectronk version. For a herdcopy return recel~
                                                                                                                         complete PS Form 3811, Domestic liehun
                                                                                                                         Rc,ceipt attach PS Form 3811 to your mailpieu; IbaPnrtL9Wi: Sate this receipt tar yo~v reoor~
                                                                                                                     PS Form .3$~~ ApN 2015 (Reu6iseJ PSN 7530-02~RBOM17


                                                                                                                     Cued Mail service provides the following benef~'ts:
                                                                                                                     ■ A recelyt (thk Portion of the CeAfAed Mao ~.              for an electronic reCen reeelpC see a rated
                                                                                                                     o A unque Identlller for yar maipiece.                      atisociate (or ~sis~nee. Ta receive a du~cat~
                                                                                                                     ■ Eleetron~ rerMcatlon of drJNery a etlampted               realm receipt for no addidanal fees Present this
                                                                                                                       delivery.                                                l         -posl~~etl CertlGed Mail receipt fn th~
                                                                                                                     ■ A raced of detivery P                                     retail associate.
                                                                                                                                                    ~9 the reclpteM's
                                                                                                                       eIG^ahae) ttiat Ls retained by the Postal Service"     - Restricted delNery service. whkh p~wldes
                                                                                                                       fa a spedfle0 period                                      delkery ~O IAe aEOtessee spectfleA 6y name, or
                                                                                                                                                                                 fo IAe addressee's eNMAied egem.
                                                                                                                     lmporfarrt Reminders•                                    -Adult signature servlce~ whkh rzQuiras rho
                                                                                                                     a You may purchase Certlfied hail servke with               ygnee to be a(least 21 years of age (not
                                                                                                                        First-class MafF~, Flrst-pass Page Senora'.              evadable al retaiq.
                                                                                                                        a Friortry Iblalt3 s~vice.                            - AduR slgna0ire reshicted delMery servix~ whk
                                                                                                                     a Certlfkd Mail servke Lv aa~ arallable Icr                 requkes the dgnee in be at leas121 years o1a{
                                                                                                                       Inlematlonal mall.                                        and provides deiiwery to the addressee spedliei
                                                                                                                     a Ireurance coverage Is notaValiab~ (or Purct~a             Gy one.ar Eo the eGdr~see'a aWw~hed ~gqen
                                                                                                                       with CerUfieO Mall aervke. However, the p~actpse          (not available at retaip.
                                                                                                                       of Certlfled Mail servlea does not change the        ■ To eneise Mat your Certified Mad receipt Is
                                                                                                                       Issuance coverage aummatic~N Inducted w1m             ~P~d u legal PraoiM milling, n should bear;
                                                                                                                       carfam Prbrity Mail Items.                             LISPS P           K you woultl Eke a postrre~k m
                                                                                                                     m Far an admdorW Tee, and with a ProP~                   the Certlfiad MeB rece(pt, Weasa Waent S~uu~
                                                                                                                       eMorse~ne~ oo the maNdece,l~ ~1' reQ~                  Ce~tllied Mail Ihm at a Post OM9ce'" Tor
                                                                                                                       me IolaMng                                             postrna~tdng. B YW donY need a pastrnark an fib
                                                                                                                       - Rehm recdM servke, whkh Drovldes a record            Certlfied Mall receipt, detach the 6arcoded paAior
                                                                                                                          at delhrery (Indudlrre the redpiaM's slgnaWre)•     ~~ ~,affix K to Cie mailpiece, eQply
                                                                                                                          You can reQuest a hardrnpy rehm recefPt a an        sPP~~ P~9e.~d dePosilffie meRplece.
                                                                                                                          eleetronk varsbn. For a ha~dcopy iewm receipt
                                                                                                                          complete PS Form 9811, Domestic Return
                                                                                                                          Aeae/pG atlech PS Form 3811 Lo yoW maifplece;              ~4i7: Save SWs r~xlyt for yet¢ rssw~s.
                                                                                                                     pS Fam ~800~ ApiY 2015 (Ae~erse) PSN 7530-XX-XXXXXXX
 Case 2:18-cv-09439-JAK-AS Document 76 Filed 04/01/19 Page 18 of 18 Page ID #:827




 1                                     PROOF OF SERVICE BY MAIL

 2                On 3 ~ ~ ► ~ ~ q                    ,Iserved the documents described as:
                           (date of mailing)
 3
 4    1.          Application for Entry of Default
 5    2.         Declaration of Plaintiff
 6
 7                                         (list the names of any other documents you are mailing)

 g

 9
10
11
12~   on all interested parties in this action by placing a true and correct copy thereof in
13    a sealed envelope, with first-class postage prepaid thereon, and deposited said
14    envelope in the United States mail at or in J~5 n ~►~c--
                                                             [~
                                                              — (~ ~~ ~ Gores ra.                                            ,
                                                                                       ( fCty and state of mailing)
15    addressed to:
16         ✓~4-i~ !mac        - ~                      (name)               s     wl C ~ ar.1UQ(~-                          (name)
      1 n33U t~~oN~-~rn,1cv               ~2s0                              ~l0 5. ~Myr}-1t. A~ '~'~vU
17    SA~iJT,e. C C- SfJf'irJQS~ C`ni,~nrn~~ (address)                      Monrov~~s a ~O~~~rtlYnlF ~IU((~(address)
                                    R O(~'~-v
1g    A MGO .ScNI t~ ~r,~afi~Ti O~                                         ~T~.Qn► ~r                 s~~,c LL .0
      S4S2 Occlxn~s O c .                                                  103 "r ro                   13 tv~, S~~ Ft 2ro
19    ~-4vrai-~~.►c,Fot~ I~cAc.{^~ Caa~~wr.t~
                                                        address)             l-~.~ n ~l +~G ~7lY`. ~liGh , ~ i FUtl, ~ 0. (address)
                                      z~y q                                                                   9'w ~! $
2~
21              Ideclare under penalty of perjury that the foregoing is true and correct.

22
      Executed on         3/11 ~ Iq                           1t    Lo5      aN~rI~9          ~~,~,cr,►a
23                                   (date)                                    `r (city and state of signing)

24                                                                                  ,1r~      Y      1,   ~L
                                                                (s~€ )
25
                                                                   5~              ~'~~~
26                                                              (pri t name]               ~~'

27
28


                                                           ~—
                                                              Page Number
